DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s amendment and response dated December 02, 2021 in responding to the Office Action of September 02, 2021 provided in the rejection of all previous pending claims 1-12.
	Claims 1, 9, and 10 have been amended.
Claims 7 and 12 have been cancelled.
No claims have been newly added.
Thus, claims 1-6 and 8-11 are pending for examination.
Examiner Notes
3.	Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as 
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Prior Art's Arguments – Rejections
5.	Applicant's argument filed dated December 02, 2021 in responding to the Office Action of September 02, 2021 –See Remarks, pages 5-8, especially with respect to per amendment of per independent claims 1 and 9 have been fully considered and are not persuasive and/or moot as follow:
	As to amendment of claim 1, applicant alleges that Hoffman fails to disclose the limitation of “the upgrading file is simultaneously distributed to at least one of the control module or the driving module through the bus” as well as the incorporation of the previous claim 7 recitation , “ wherein the control module is configured to receive an upgrading instruction and determine whether to upgrade the control module and enable the control module to enter a standby state in response to not upgrading the See Remarks, page 5 last paragraph to page 6, paragraph 1, which examiner respectfully disagrees.
Examiner Responses:
	First of all, in response to applicant contends that Hoffman fails to disclose “the upgrading file is simultaneously distributed to at least one of the control module or the driving module through the bus” recitation by mainly argues that Hoffman is “a centralized approach, whereas the claimed upgrading method for power tools is a distributed approach” – see at least Remarks, page 7, paragraph 1, which examiner respectfully disagrees.  
As claim 1, merely recites, 
“A power tool system, comprising: a power tool; and a cloud server, which is configured to receive an upgrading file for upgrading the power tool; wherein the power tool is adapted for wireless communication with the cloud server and comprises: a motor; a driving module, which is configured to drive the motor; a control module, which is configured to output a control signal to the driving module; and an internet of things (IoT) module, which is configured to establish a wireless communication link between the power tool and the cloud server, wherein, the IoT module, the driving module and the control module share a bus, and the upgrading file is simultaneously distributed to at least one of the control module or the driving module through the bus, and wherein the control module is configured to receive an upgrading instruction and determine whether to upgrade the control module and enable the control module to enter a standby state in response to not upgrading the control module.” (with emphasis added as in bold).
As can been seen from above claim 1 recitation, it is unclear where “the upgrading file” is coming from. Furthermore, based on paragraphs 0046 and 0048 and 0081-0083, and 0157 of the application specifications, “the upgrading file” is transmitted by the IOT module 160 simultaneously to the control modules and/or the driving module as such 
“Hereinafter, taking the lawn mower as an example, a method for program updating and the software upgrading is performed on the lawn mower through the boot loader is described.  Communication connections between respective modules in the lawn mower and the IoT module 160 are established through the bus, and the IoT module may selectively perform the file update and the software upgrade on any one or more of the modules mounted on the bus in a bus scheduling manner.  For convenience of description, with reference to FIG. 7, taking the lawn mowing module 140 as an example, the upgrading process of the IoT module 
160 calling the lawn mowing module 140 is described.”

Accordingly, the upgrade file as Applicant mentioned, is not simultaneous distributed from server to the control module and driving module rather it is distributed from the IoT module in which Hoffman clearly discloses that the update file distributes to the controller 20 (which equates to IoT module) from the server 14 to facilitate s 22 (which equates to the control module and driving module) - see Hoffman, at least 0016, Fig. 1, Fig. 3, and associated text.
Secondly, in response to Applicant contends that Hoffman fails to disclose the previous claim 7 recitation “wherein the control module is configured to receive an upgrading instruction and determine whether to upgrade the control module and enable the control module to enter a standby state in response to not upgrading the control module”, See Remarks, page 7, last paragraph, which examiner respectfully disagrees. 
It is to note that paragraph 0039 of Hoffman discloses that the controller which is equated to IoT module of claim 7 is distributed the updating files to the multiple modules, (control module and/or driving module) and these modules once receive the instruction (ordering) from the controller not to update and enter in to the standby mode as such “ some modules may be not updatable for safety reasons while the vehicle is running or being charged (hybrid or electric vehicle)”, which imply that they are in a standby state. 
As of the forgoing discussion above, Hoffman does teach the above amended claim 1 recitation. Similar discussion also applied to amended claim 9.
see Remarks, page 8, paragraph 1, which found to be not persuasive as noted above.
Claim Objections
6.	Claims 9-12 are objected to because of the following informalities:  
	As to claim 9, line 6, recites to include the limitation “server; and” should have changed to for example -- server;  --.  Appropriate correction is required.
	Claims 10-12 are also objected to for being depended upon the objection of base claim 9. 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al. (US 2015/0007155 A1, hereinafter Hoffman).
	As per claims 1 and 9, Hoffman discloses an upgrading method for a power tool system (e.g., system 10, Fig. 1 – see at least 0013, Fig. 1, and associated text) , text) and a power tool (e.g., vehicle 12, Fig. 1 ) in wireless communication with the cloud server (e.g., files  needed for updating and the server 14 may communicate an appropriate one or more of files to the vehicle 12 by way of a network, cloud or other communication medium 18 – see at least 0013, Fig. 1, and associated text), the power tool comprises 15a driving module for driving a motor, a control module for outputting a control signal to the driving module  (e.g., one of the modules 22, Fig. 1, in which module for control the engine or output signaling etc. – see at least 0013, 0015, Fig. 1, Fig. 3, and associated text)  and an IoT module for establishing a wireless communication link with the cloud server (e.g., controller 20 rely upon wireless signaling with the server 14 to facilitate transmitting the files associated with updating those already resident on the modules 22 and/or providing new files for later added modules or modules not already having an initial file set – see at least 0016,  Fig. 1, Fig. 3, and associated text) , and the upgrading method comprises:  
	ACTIVE 49825339v1writing an upgrading file into the cloud server – (e.g., A manager or other individual 16 associated with the server 14 may input the files needed for updating to the server 14 – see at least 0013, Fig. 1, and associated text); 
	simultaneously transmitting the upgrading file to at least one of the control module or the driving module (e.g., controller 20 rely upon wireless signaling with the server 14 to facilitate transmitting the files associated with updating those already resident on the modules 22 and/or providing new files for later added modules or modules not already having an initial file set – see at least 0013, 0016, 0067, Fig.1, Fig. 3, and associated text) through a bus – (E.g., Optionally, wired and/or wireless signaling may be used between the controller 20 and the modules 22 to further facilitate transporting the files and/or instructions necessary to achieving the contemplated module updates, including communications carried out over a Controller Area Network (CAN), network or other bus included within the vehicle 12 – see at least 0016 and 0067); and
determining whether to upgrade the control module and enabling the control module to enter a standby state in response to not upgrading the control module – see at least 0039.
	Further regarding to claim 1, Hoffman discloses a power tool system (e.g. system 10, Fig. 1 – see at least 0013) for implementing method steps as of claim 1 above. 
	5 As per claims 2 and 10, Hoffman discloses wherein the IoT module stores the upgrading file from the cloud server responds to an upgrading request -- (e.g., The controller 20 may be configured to receive a difference file 48, and update file or other file from the server 14 for storage within the memory 40 – see at least 0018, Fig. 3, and associated text),  and transmits the upgrading instruction to at least one of the driving module or the control module – (e.g., the Instructions may be provided from the controller 20 to facilitate updating the files of modules 22 – see at least 0018, 0021, 0021, Fig. 3, and associated text) .  
	As per claims 3 and 11, Hoffman discloses wherein the upgrading instruction comprises a 10preset node upgrading order -- see at least 0018, 0021, 0021, Fig. 3, and associated text.  
	As to claim 4, Hoffman discloses wherein the IoT module comprises an IoT verification unit configured to perform security verification on the upgrading file – see at least 0029.  
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman in view of Peng et al. (US 2018/0095769 A1, hereinafter Peng).
	As to claim 5, it is to note that Hoffman does not explicitly disclose, but Peng, in an analogous art, discloses, wherein the control module comprises a storage, 15which comprises a boot loader area for storing a boot loader and an application area for g., “When a set of instructions in the application space 240 is to be updated, the bootloader 230 may be launched (i.e., a processor executes instructions from the bootloader 230) to handle the update process.  The processor, executing instructions of the bootloader 230, may receive new application firmware (i.e., a new instruction set) from, for example, a network via a network interface, or a memory card coupled to a physical interface, or elsewhere.  For some types of memory devices, memory spaces need to be erased before new contents may be written to the spaces, such as is typical with flash memory, for example.  Accordingly, the bootloader 230 may instruct the processor to first erase part or all of the application space 240 to accommodate updated application instructions.  To complete the application update, the bootloader 230 instructs the processor to write the new application firmware into the application space 240.”– see Peng, at least 0025-0027, Fig. 2, and associated text). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate updating teaching via bootloader execution as taught in Peng into Hoffman’s teaching for further optimizing memory storage space during updating as seen in Peng. 
As to claim 6, modified Hoffman with Peng discloses, wherein the storage is a flash memory and is configured to, when the boot loader is executed, firstly erase the application stored in the 5application area --– see Peng, at least 0025-0027, Fig. 2, and associated text. 
11.	Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hoffman.
	As to claim 8, it is to note that Hoffman does not explicitly disclose, wherein the power tool (e.g., vehicle 12, Fig. 1) comprises a lawn mower.  However, paragraph 14 of Hoffman discloses “The present invention is predominately described with respect to facilitating updates for automobiles for exemplary non-limiting purposes as the present invention fully contemplates its use and application of facilitating updates for other types of vehicles, including but not necessary limited to vessels, airplanes, trains, trucks, etc., and/or non vehicles, including but not necessary limited to industrial control systems, white goods and medical devices”(See Hoffman, at least 0014, with emphasis added) .
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a lawn mower into the facilitating updates for automobiles as taught by Hoffman and still accomplish predictable results of updating based upon a designer’s choice. 
Conclusion
12.	Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARINA LEE whose telephone number is (571)270-1648.  The examiner can normally be reached on Monday to Friday (8 am to 4: 30 pm).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on (571)-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARINA LEE/Primary Examiner, Art Unit 2192